UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4703


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HAMILTON ROBERT PACE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    Norman K. Moon,
Senior District Judge. (3:97-cr-00056-NKM-2)


Submitted:   February 14, 2013            Decided:   February 28, 2013


Before GREGORY, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Andrea L. Harris,
Assistant Federal Public Defender, Christine Madeleine Lee,
Research and Writing Attorney, Charlottesville, Virginia, for
Appellant.   Timothy J. Heaphy, United States Attorney, Jean B.
Hudson, Assistant United States Attorney, Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Hamilton    Robert       Pace       appeals   his    twenty-one       month

sentence      imposed    following       the      revocation      of   his    supervised

release.       Pace claims that his sentence is plainly unreasonable

because the district court impermissibly relied on the goals of

sentencing      listed    in     18    U.S.C.       § 3553(a)(2)(A)       (2006)      when

imposing his revocation sentence.                 We affirm.

              Generally, a district court has broad discretion when

imposing      sentence    upon       revoking      supervised      release.         United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                            We will

affirm such a sentence if it is within the statutory maximum and

is not “plainly unreasonable.”                    United States v. Crudup, 461

F.3d 433, 439-40 (4th Cir. 2006).                  In making this determination,

we first consider whether the sentence imposed is procedurally

or substantively unreasonable.                Id. at 438.       Only if we so find,

will     we    “then     decide       whether         the   sentence         is   plainly

unreasonable, relying on the definition of ‘plain’ that we use

in our ‘plain’ error analysis.”                Id. at 439.

              Because    Pace     did    not       allege   the    district       court’s

improper reliance on § 3553(a)(2)(A) below, he must also satisfy

the additional requirements of plain error review.                            See United

States    v.    Bennett,       698    F.3d     194,    199-200     (4th      Cir.   2012)

(unpreserved claim that district court considered impermissible

factor when imposing revocation sentence is reviewed for plain

                                              2
error),    petition         for     cert.    filed,      __    U.S.L.W.        __    (Jan.       23,

2013); United States v. Hargrove, 625 F.3d 170, 183-84 (4th Cir.

2010)     (plain       error      review       applies        where     defendant          claims

substantive        unreasonableness            for      the     first     time       based       on

district        court’s        consideration            of     improper        factor           when

explaining basis for sentence), cert. denied, 132 S. Ct. 292

(2011).        Accordingly, Pace must show 1) that the district court

erred, 2) that the error is clear and obvious, and 3) that the

error affected his substantial rights.                         United States v. Olano,

507     U.S.    725,       732-34       (1993).         Pace    fails     to        meet    these

requirements.

               As Pace correctly notes, 18 U.S.C. § 3583(e) (2006)

mandates       that    a    district        court    consider      a     majority          of    the

factors listed in 18 U.S.C. § 3553(a) when imposing a revocation

sentence.         18       U.S.C.    §    3583(e).            Omitted    from        § 3583(e),

however,       are     the     need      for      the    sentence        to     reflect          the

seriousness of the offense, promote respect for the law, and

provide just punishment.                18 U.S.C. § 3553(a)(2)(A).

               Accordingly,         a     district       court     may        not    impose       a

revocation sentence based predominantly on such considerations.

Crudup, 461 F.3d at 439, see also United States v. Miller, 634

F.3d    841,     844    (5th      Cir.)     (district         court     may    not     consider

§ 3553(a)(2)(A) factors when imposing sentence upon revocation

of supervised release), cert. denied, 132 S. Ct. 496 (2011),

                                               3
United States v. Miqbel, 444 F.3d 1173, 1182-83 (9th Cir. 2006)

(same).     To do so contravenes the U.S. Sentencing Commission’s

direction     that     “at        revocation         the        court       should        sanction

primarily the defendant’s breach of trust, while taking into

account, to a limited degree, the seriousness of the underlying

violation     and    the    criminal     history           of    the       violator.”        U.S.

Sentencing Guidelines Manual ch. 7, pt. A(3)(b) (2010).

             Here,    the        district       court’s         explanation          of     Pace’s

sentence     does    not     indicate       a       plainly       improper         reliance     on

§ 3553(a)(2)(A).       First, the court’s reference to the nature of

Pace’s numerous violations of his supervised release was clearly

appropriate, especially when considered in conjunction with its

repeated conclusion that Pace, if not incarcerated, would likely

reoffend and further harm the public.                           Indeed, at no point did

the   court    opine       on     the   seriousness             or     gravity       of     Pace’s

violations, but, instead, focused on their numerosity and Pace’s

repeated squandering of the opportunities his probation officer

gave him to remain on supervised release.                              Similarly, although

the   district      court       mentioned   imposing            “just”      punishment,        its

single    reference        to    this   consideration                was    made     in     direct

connection    with     its       determination        that       Pace’s      sentence        would

adequately deter violations of supervised release, an approved

factor under § 3583(e).



                                                4
           Moreover,      we    find    no        plain    error     in    the   district

court’s references to preserving the public’s respect for the

court and the law.        The court’s comments appear to have been in

response to Pace’s request that his sentence involve little or

no incarceration so that he could pursue treatment for his drug

addiction in a non-custodial setting.                      Noting Pace’s extensive

criminal record and his repeated violations of his supervised

release, the court rejected Pace’s proposal.                            The court also

noted its concern that the public would object to allowing Pace

to   remain      unincarcerated        because       he     had     already      misspent

multiple     opportunities      to     remain       on     supervised       release    and

receive the treatment he requested.

            Accordingly,       although          couched    in    terms    of    promoting

respect for the law and the court, the court’s comments were

clearly and properly grounded in its consideration of Pace’s

individual history and characteristics, the need to adequately

sanction Pace’s repeated violation of the court’s trust, and

protection of the public.              When taken in conjunction with the

other    permissible      factors      the       district       court     considered   in

determining      Pace’s   sentence,      including          its    “biggest”     concern,

Pace’s    risk    of   recidivism,       we       find     no     plain    violation    of

§ 3583(e).

            Further, even assuming error, Pace is unable to show

any effect on his substantial rights.                     Pace’s sentence is at the

                                             5
bottom of his Chapter Seven range of twenty-one to twenty-four

months and is thus presumed reasonable.                    United States v. Allen,

491 F.3d 178, 193 (4th Cir. 2007).                   Further, the district court

fully considered and clearly rejected Pace’s primary argument

for    a    sentence      below     twenty-one      months,    that    he   should      be

allowed yet another attempt at overcoming his drug addiction in

lieu of incarceration.               We further observe that Pace has not

argued that he would have received a lower sentence had the

district      court      not   committed     the    errors     he   alleges,      and   we

discern no basis to conclude that this would be the case.                               See

United States v. Knight, 606 F.3d 171, 178 (4th Cir. 2010) (to

demonstrate that sentencing error affected substantial rights,

“the defendant must show that he would have received a lower

sentence had the error not occurred”); see also Bennett, 698

F.3d   at    202    (where     it    was    clear   that    error     did   not   affect

sentence imposed, we refuse “to order a purposeless remand where

the district court does nothing more than reiterate what it has

made clear all along”).

              Accordingly, we affirm the district court’s judgment.

We    dispense     with    oral     argument     because      the   facts   and    legal

contentions        are   adequately        presented   in     the   materials     before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED

                                             6